Citation Nr: 1100411	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to service-connected burial benefits.

4.  Whether the appellant's nonservice-connected death pension 
benefits were properly terminated on December 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to September 
1964.  He died on October [redacted], 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple decisions of the Department of Veterans 
Affairs Regional Office (RO) in St. Louis, Missouri and the RO in 
Chicago, Illinois.  [Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the RO in 
Chicago, Illinois.]  


FINDINGS OF FACT

1.  The Veteran died on October [redacted]  , 2004, as the result of lung 
cancer.

2.  At the time of the Veteran's death, service connection was in 
effect for residuals of a laminectomy for a herniated nuclear 
pulposus at the L4-L5 level with sciatic nerve syndrome (60%) and 
fungus disease of both feet (0%), with a total disability rating 
due to individual unemployability (TDIU) in effect since February 
13, 1996.  

3.  The Veteran's service connected residuals of a laminectomy 
for a herniated nuclear pulposus at the L4-L5 level with sciatic 
nerve syndrome and bilateral foot fungal disease did not cause 
his death or contribute materially or substantially to the cause 
of his death.  

4.  A malignant lung tumor was not shown in service, within one 
year after discharge therefrom, or indeed until many years 
thereafter and has not been shown to be related in any way to 
such service or any incident therein.  

5.  The Veteran was not in receipt of a total disability rating 
for 10 continuous years prior to his death; he was not 
continuously rated as totally disabled for the five-year period 
after his discharge from service; and he was never a prisoner of 
war.

6.  The appellant has received $300.00 allowance for funeral 
expenses and a $300.00 plot allowance.  The Veteran's death is 
not service-connected, and DIC under 38 U.S.C.A. § 1318 has not 
been awarded.

7.  The appellant's countable annual income, less excludable 
income, for VA pension purposes exceeds the established income 
limit for receipt of payment for nonservice-connected pension 
benefits by more than $10,000 dollars on and after December 1, 
2004.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  A disability incurred in service did not cause, or contribute 
substantially or materially to the cause of, the Veteran's death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2010).  

3.  The basic criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 are not met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.22 (2010).

4.  The criteria for entitlement to service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304, 
2307, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.312, 
3.1600, 3.1601 (2010).

5.  Termination of the appellant's nonservice-connected death 
pension benefits on December 1, 2004 was proper.  38 U.S.C.A. §§ 
1541, 1543 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the appellant's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) held that 
in the context of a claim for cause of death benefits, 
38 U.S.C.A. §  5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a cause of death claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

Prior to initial adjudication of the appellant's cause of death 
claim, a letter dated in October 2004 fully satisfied the duty to 
notify provisions for the second and third Quartuccio elements.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The letter also addressed the second Hupp notice element.  
The Hupp decision was handed down by the Court after initial 
adjudication of the appellant's claim and she was not provided 
with notice of the first or third Hupp elements.  

The Board is obligated to consider whether the claimant was 
harmed by the error because, when a procedural defect is found, 
remand is appropriate only when correction of the defect "is 
essential for a proper appellate decision."  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 
(2010).  Thus, the Board should consider the "entire record in 
the proceeding," including "all evidence and material of record 
and applicable provisions of law and regulation" to determine 
whether a claimant was prejudiced by a VA notice error.  See 
Shinseki, at 1708; see also 38 U.S.C. § 7104(a) (2002).  Lack of 
prejudicial harm may be shown in three ways: (1) that any defect 
was cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have been 
awarded as a matter of law.  Mlechick v. Mansfield, 503 F.3d 1340 
(2007).  The appellant was provided a February 2007 Statement of 
the Case which described the Veteran's service-connected 
disabilities, the assigned disability ratings, the need for the 
evidence to that the cause of his death was caused or contributed 
to materially by the service-connected and that the cause of his 
death could be separately related to service but was not based on 
the evidence of record.  The Board concludes that a reasonable 
person could be expected to understand that particular 
requirements to substantiate a service connection for the cause 
of the Veteran's death including all the requirements of Hupp, 
based on the explanation contained in the February 2007 Statement 
of the Case.  See Quartuccio.  The appellant has been provided 
more than three years to make argument on these grounds.  
Accordingly, the Board concludes that the failure to provide VCAA 
compliant notice was harmless.  See Mlechick.  The Board may 
proceed with consideration of the service connection for the 
cause of Veteran's death claim on the merits.  

With regard to the claims for 38 U.S.C.A. § 1318 DIC benefits, 
burial benefits, and death pension benefits, the Board notes that 
these issues are the subject of adequate notice requirements 
under the VCAA.  There are no specific notice requirements such 
as in cause of death claims under Hupp.  Prior to initial 
adjudication of the appellant's 38 U.S.C.A. § 1318 DIC benefits, 
burial benefits, and death pension claims, the October 2004 
letter fully satisfied the duty to notify provisions for the 
Quartuccio elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Thus, the Board concludes 
that the duty to notify has been satisfied as to these claims.  

Furthermore, the Board concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant identified records held by a private 
medical care provider, Illinois Oncology, that she authorized the 
RO to obtain on her behalf.  The RO sent a request for those 
records, but the request letter was returned as undeliverable.  
The RO informed the appellant that the request had been returned 
and asked that she submit a valid address in an August 2009 
letter.  The appellant did not respond to that letter.  The Board 
finds that the RO has completed all actions that could be 
reasonably accomplished in connection with that records request.  
There is no other request for evidence left unfulfilled.  The 
appellant also indicated to the RO that the Veteran was a 
resident in hospice care in the final month of his life, but did 
not provide the name of the facility or its address.  No records 
were obtained as the hospice was not adequately identified.  The 
Board concludes that no further assistance is required.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In cause of death 
cases, a medical examination or opinion is necessary if there is 
competent evidence to establish the cause of death, an indication 
that the cause of death may be associated with service or a 
service connected disability and insufficient medical evidence to 
render a decision on the claim.  See Daves v. Nicholson, 21 Vet. 
App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

As previously noted herein, at the time of the Veteran's death, 
service connection was in effect for residuals of a laminectomy 
for a herniated nuclear pulposus at the L4-L5 level with sciatic 
nerve syndrome (60%) and for fungus disease of both feet (0%).  
The certificate of death indicates that the cause of the 
Veteran's demise was lung cancer.  There is no competent evidence 
of record to support a finding that the cause of the Veteran's 
death is in any way related to his service connected 
disabilities.  The Board finds that there is not a reasonable 
possibility that a medical opinion would aid in substantiating 
the appellant's claim as the medical evidence points to a 
separate cause, as discussed below.  A medical examination or 
opinion is not required.  See Daves, supra.  

Medical examinations and opinions are not required to decide the 
DIC under 38 U.S.C.A. § 1318, additional burial benefits, and 
death pension benefits claims.  As will be discussed below, the 
Veteran's combined disability rating prior to death does not met 
the criteria of 38 C.F.R. § 3.22.  Similarly, the appellant has 
offered no argument that a prior VA decision regarding disability 
ratings contained clear and unmistakable error.  Even if she had, 
such an argument relies on the evidence as it was at the time of 
the prior decision, and an examination or opinion could not be 
relied on in deciding the claim.  The burial benefits claim is 
dependent on the outcome of the claims for service connection for 
the cause of the Veteran's death and the 38 U.S.C.A. § 1318 
claim.  The death pension benefits claim is dependent on the 
evidence of the appellant's countable income.  Medical evidence 
is not required to substantiate either of those claims.  The 
Board finds that remand for additional development of medical 
evidence is not required.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

II. Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the 
Veteran's death.  She makes no specific allegation as to how the 
Veteran's cause of death is due to service or a service-connected 
disability.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2010).  The death of a veteran will be 
considered as having been due to a service-connected disability 
where the evidence establishes that such disability was either 
the principal or contributory cause of death.  38 C.F.R. § 
3.312(a) (2010).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The issue 
involved will be determined by the exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran.  38 C.F.R. § 3.312(a).  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was either 
the principal or a contributory cause of death."  38 C.F.R. § 
3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 
and 1112 (setting forth criteria for establishing service 
connection).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed substantially 
or materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.  Service connection means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in- service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

In the present appeal, the death certificate reflects that the 
Veteran died of lung cancer on October [redacted], 2004.  No other 
contributing conditions are listed.

The Veteran was not service-connected for lung cancer during his 
life.  He was, however, service-connected for residuals of a 
laminectomy for a herniated nuclear pulposus at the L4-L5 level 
with sciatic nerve syndrome (60%) and fungus disease of both feet 
(0%).  There is no evidence to support a relationship, either 
causal or by aggravation, between the Veteran's service-connected 
disabilities and his lung cancer.

In this regard, the Board notes that the Veteran's medical 
records have been associated with the claims file.  According to 
the available reports, in the last years of the Veteran's life, 
he received treatment for his service-connected disabilities.  
These documents, however, do not reflect any association between 
these service-connected disabilities and the lung cancer that 
caused the Veteran's death.  Similarly, these post-service 
medical records reflect that the Veteran's lung cancer was first 
shown many years after his separation from active duty and was 
shown to be related in any way to such service or some incident 
therein.  

Of further importance to the Board in this matter is the fact 
that the appellant has not offered specific argument or evidence.  
Her notice of disagreement and substantive appeal do not discuss 
any relationship between the Veteran's service-connected low back 
disability and bilateral foot fungus and the lung cancer that 
caused his death-nor do these documents provide any information 
or evidence associating the Veteran's lung cancer to his active 
duty, including any incident therein.  

Thus, the Board finds that the Veteran's service-connected 
disabilities did not cause or contribute to the Veteran's death.  
Similarly, the Board finds that the Veteran's lung cancer was not 
due to service or any incident of service.

In reaching this conclusion, the Board points out that, where a 
veteran served continuously for 90 days or more during a period 
of war, or during peacetime service after December 31, 1946, and 
malignant tumors become manifest to a degree of 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In the present case, the Veteran's lung cancer 
did not manifest for decades after service.  Thus, the appellant 
cannot benefit from this presumption.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim for service connection for the 
cause of the Veteran's death.  Consequently, the benefit-of-the-
doubt rule does not apply, and this claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III. Entitlement to DIC under 38 U.S.C. § 1318.

All § 1318 bases for an award of DIC are an intrinsic part of a 
DIC claim in those cases in which service connection for the 
cause of the veteran's death is denied and the veteran had a 
totally disabling service-connected condition at the time of 
death.  Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).  In 
the present appeal, the Veteran was rated 100 percent disabled at 
the time of his death.  [As previously noted herein, at the time 
of his death, he was in receipt of a TDIU.]  Therefore, VA is 
required to consider the appellant's claim for DIC under all 
relevant laws, which includes § 1318.  Id.

Dependency and indemnity compensation benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected when, in pertinent part, the 
following conditions are met:

(1) the veteran's death was not caused by his or his own 
willful misconduct and either the veteran was in receipt of 
or was entitled to receive compensation at the time of 
death for service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death or, if totally rated for a 
lesser period, the veteran was so rated continuously for a 
period of not less than five years from the date of the 
veteran's discharge from active duty; or

(2) the veteran would have been entitled to receive a 100 
percent disability rating for such time period but for 
factors such as the receipt of military retired pay or 
clear and unmistakable error in a final rating or Board 
decision.  38 U.S.C. § 1318 (West 2002).

A VA regulation, 38 C.F.R. § 3.22 (2010), provides, in relevant 
part, that:

(a) Even though a veteran died of non- service-connected 
causes, VA will pay death benefits to the surviving spouse 
or children in the same manner as if the veteran's death 
were service-connected, if: (1) The veteran's death was not 
the result of his own willful misconduct, and (2) At the 
time of death, the veteran was receiving, or was entitled 
to receive, compensation for service- connected disability 
that was: (i) rated by VA as totally disabling for a 
continuous period of at least 10 years immediately 
preceding death; or (ii) rated by VA as totally disabling 
continuously since the veteran's release from active duty 
and for at least 5 years immediately preceding death.

(b) For purposes of this section, "entitled to receive" 
means that at the time of death, the veteran had service- 
connected disability rated totally disabling by VA but was 
not receiving compensation because: (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) The 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error [CUE] in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date;

The criteria for the award of DIC benefits under 38 U.S.C.A. § 
1318 are not met by the Veteran's disability ratings during life.  
The record shows that the Veteran died of lung cancer and not as 
the result of willful misconduct.  During his lifetime, he was 
service-connected for residuals of a laminectomy for a herniated 
nuclear pulposus at the L4-L5 level with sciatic nerve syndrome, 
rated as 60 percent disabling, and bilateral foot fungal disease, 
rated as noncompensably disabling, with a total (100 percent) 
rating for his disabilities was in effect due to unemployability, 
in effect since February 13, 1996.  According to the certificate 
of death, the Veteran died on October [redacted], 2004.  Thus, the 100 
percent rating was in effect for a period of less than ten years, 
and the appellant is not eligible for DIC benefits under 38 
U.S.C.A. § 1318(b)(1) and 38 C.F.R. §§ 3.22(a)(1), (2)(i).

Moreover, the Veteran was not service-connected for any 
disability until four years after his separation from service.  
The appellant is, therefore, not eligible for DIC benefits under 
38 U.S.C.A. § 1318(b)(2) and 38 C.F.R. §§ 3.22(a)(1), (2)(ii).

The Veteran's service record does not show that he was a POW 
during his period of active duty.  DIC benefits are, therefore, 
not available to the appellant under 38 U.S.C.A. § 1318(b)(3) and 
38 C.F.R. §§ 3.22(a)(1), (2)(iii).  

The appellant's primary argument, reiterated in her notice of 
disagreement and substantive appeal, has been that the Veteran 
should have been rated as 100 percent disabled long before 
February 1996.  

The Board need not review whether there is any other disorder of 
record that could have been service-connected and then assigned a 
total rating for the appropriate period of time or review whether 
a rating in effect prior to death could or should have been 
higher so as to warrant the award of DIC benefits under 38 
U.S.C.A. § 1318, also known as "hypothetical entitlement."  
Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver 
v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 
3.22 (2010).  The January 21, 2000, finalization of VA's 
modification of 38 C.F.R. § 3.22 prevented any consideration of 
such claims, including any claims pending on that date.  See 
Tarver.  Therefore, consideration of hypothetical entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is legally precluded in 
this case.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The appellant has not alleged or argued CUE in a prior decision.  
The Veteran's service-connected disabilities were evaluated 
several times during his lifetime.  The appellant has not 
identified any error committed in any prior rating or Board 
decision.  DIC benefits are not available on that basis.  See 
38 C.F.R. § 3.22 (b)(3).

Again, the Board has considered the benefit of the doubt rule for 
this claim, but, as the preponderance of the evidence is against 
the claim for DIC benefits under 38 U.S.C.A. § 1318, the evidence 
is not in equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert, 
supra.

IV. Burial Benefits for Service-Connected Death

The appellant also seeks reimbursement for the Veteran's funeral 
and burial expenses in excess of the amount provided under 38 
U.S.C.A. §§ 2302(a) and 2303(b).  Additional funeral and burial 
expenses of a deceased Veteran are payable if the Veteran died of 
a service-connected disability.  38 U.S.C.A. § 2307 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.1600(a) (2010).  

In the case of a deceased veteran who, at the time of death, was 
in receipt of compensation, the Secretary may pay a sum not 
exceeding $300 for funeral expenses of the deceased veteran and 
the expense of preparing the body and transporting it to the 
place of burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 
In addition, if the eligible veteran was not buried in a national 
cemetery, an additional $300.00 is payable for a plot allowance. 
38 U.S.C.A. § 2303(b).  In the present appeal, the appellant was 
awarded $300.00 for funeral expenses and an additional $300.00 
plot allowance as the Veteran was not buried in a national 
cemetery.

Additional burial benefits are paid only in the event that a 
veteran dies as a result of a service-connected disability.  38 
U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a).  

In Mintz v. Brown, 6 Vet. App. 277 (1994), the Court held that 
"a claimant would not be entitled to chapter 23 burial benefits, 
including reimbursement of $1500 under 38 U.S.C.A. § 2307, unless 
service connection [for the cause of the veteran's death] is 
established under a statutory provision other than 38 U.S.C.A. § 
1151 [or § 1318]."  In light of the Court's holding in Mintz, 
and because service connection for the cause of the Veteran's 
death in the present appeal has not been established-in other 
words, the Veteran's death has not been found to be the result of 
a service-connected disability, the Board finds that the 
appellant is not eligible for increased funeral or burial 
benefits under 38 U.S.C.A. § 2307.  Her claim for such benefits 
must be denied, and the benefit of the doubt rule is not for 
application.  

V. Termination of Nonservice-Connected Death Pension Benefits

The appellant contends that the RO terminated her death pension 
benefits inappropriately by failing to consider her medical 
expenses.  For the reasons that follow, the Board concludes that 
the termination of death pension benefits was proper.  

The surviving spouse of a Veteran who met the wartime service 
requirements will be paid the maximum rate of pension, reduced by 
the amount of her countable income.  38 U.S.C.A. § 1541; 38 
C.F.R. §§ 3.23, 3.273 (2010).  Payments from any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by the 
countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) will be 
counted, for pension purposes, for a full 12-month annualization 
period following receipt of the income.  38 C.F.R. § 3.271(c).

Here, the appellant was awarded a month of death pension 
benefits, before the benefit was terminated for excessive income, 
effective December 1, 2004.  The Veteran's wartime service is not 
at issue.  See 38 C.F.R. § 3.23.  

Specifically, in April 2005, the RO awarded the appellant 
nonservice-connected death pension benefits, effective November 
1, 2004.  That decision was based on the fact that the Veteran 
had wartime service, that the Veteran was married to the 
appellant at the time of his death, and that the appellant had 
medical and funeral expenses that reduced her income.  38 
U.S.C.A. § 1521.  That decision also terminated death pension 
effective December 1, 2004, as the appellant had excessive income 
without sufficient offsetting expenses to retain eligibility.  

The determination was based on a variety of payments.  The RO 
obtained payment information from the Social Security 
Administration (SSA), showing ongoing payments of $712.60 in 
October and November 2004, and $732.20 per month beginning in 
December 2004.  The annualized rate for the October and November 
SSA amounts is $8,551.00.  The SSA annualized rate for December 
2004 onward is $8,786.40.  The RO contacted the appellant, who 
reported a monthly civil service retirement check of $883.13, 
effective December 1, 2004.  The appellant's annualized 
retirement payments total $10,597.56.  Her total annualized 
income for December 2004 onward is $19,383.96.  The RO also paid 
the appellant a surviving spouse benefit for the month of the 
Veteran's death, amounting to $2,366, one month of death pension 
benefit equaling $517, and a VA non service-connected burial 
benefit of $600.  

Basic entitlement to such pension exists if, among other things, 
the claimant's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to be 
given the same force and effect as if published in VA 
regulations.  See 38 C.F.R. § 3.21.  Effective December 2003, the 
income limit for a spouse with no dependents was $6,634.00.  This 
amount was increased to $6,814.00, effective December 2004, to 
$7,094.00, effective December 2005, to $ 7,329.00, effective 
December 2006, to $ 7,498.00, effective December 2007, and to 
$7,900.00, effective December 2008.  

Certain expenses may be deducted, or "excluded," from countable 
income.  Income from Social Security Administration (SSA) 
benefits is not specifically excluded under 38 C.F.R. § 3.272, 
and therefore is included as countable income.  Certain 
unreimbursed medical expenses may be excluded from countable 
income for the same 12-month annualization period to the extent 
they were paid.  To be considered, the total expense must be in 
excess of five percent of the MAPR.  38 C.F.R. § 3.272.  Also, VA 
pension payments under the authority of 38 U.S.C.A. Chapter 
15 are excludable from income.  Thus, the $517 death pension 
payment will not be considered in the Board's discussion.  The 
surviving spouse benefit for the month of the Veteran's death, 
amounting to $2,366, was made to the appellant under 38 U.S.C.A. 
Chapter 13 and does not qualify for exclusion under 38 C.F.R. 
§ 3.272.  Similarly, the VA nonservice-connected burial benefit 
falls under 38 U.S.C.A. Chapter 23 and does not qualify for 
exclusion.  

In the April 2005 notification letter, the RO provided the 
appellant with an income verification form so that she could 
reapply for benefits should her income change.  The RO also 
explained that any unreimbursed medical expenses could be used to 
reduce her income for VA purposes.  She was then provided the 
necessary form (VA Form 21-8416) to report medical expenses.  

The appellant reported a variety of expenses.  The appellant's 
initial October 2004 claim listed Medicare deductions of $66.60 
per month.  The appellant paid the Veteran's funeral expenses 
totaling $8,141.65.  A December 2004 report of contact indicates 
that the funeral home reported that the appellant had paid the 
expenses in full.  The appellant received $600.00 in VA non 
service-connected burial benefits, reducing the funeral expenses 
to $7,541.65.  The appellant filed a June 2005 VA Medical Expense 
Report, detailing her medical expenses for 2005.  The amount 
totaled $5,005.08.  The Board notes that for two entries, 
Medicare and private medical insurance, the appellant wrote "per 
year," indicating that these recur in every calendar year.  The 
Board will apply the total for Medicare and private medical 
insurance, $2,256.44, to every year considered here.  The 
appellant also filed a May 2006 VA Form 5655, Financial Status 
Report.  The appellant reported $673.00 in monthly income from 
the SSA and $907.18 in income from pension, compensation or other 
income.  The total monthly net income was $1,580.18.  The 
appellant reported $1,835.00 in cash on hand and cash in the 
bank.  The Board notes that the appellant reported a lower amount 
in SSA monthly payments than is reflected on the SSA report.  
Under her reported income, she receives $18,962.16 per year in 
SSA and pension income.  

The types of income which are excluded from income for VA pension 
purposes includes welfare benefits; maintenance benefits 
furnished by a relative, friend, or a charitable organization; VA 
pension benefits; casualty loss reimbursement; profit from the 
sale of property; joint accounts; medical expenses; expenses of 
last illnesses, burials, and just debts; educational expenses; a 
portion of the beneficiary's children's income; Domestic 
Volunteer Service Act Programs payments; distributions of funds 
under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange 
settlement payments; restitution to individuals of Japanese 
ancestry; cash surrender value of life insurance policies; income 
received by American Indian beneficiaries from trust or 
restricted lands; Radiation Exposure Compensation Act payments; 
and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 
3.272 (2010).  The types of income excludable for VA pension 
purposes must be deducted in the year in which they occurred.  
Id.  Accordingly, should the expenses reduce the income below 
zero, the remaining expenses will not count against the next 
year's income.  The medical expenses to the extent they exceed 
five percent of the MAPR are deducted from income.  Effective 
December 2003, five percent of the MAPR is $331.70.  Effective 
December 2004, five percent of the MAPR is $340.70.  Effective 
December 2005, five percent of the MAPR is $354.70.  Effective 
December 2006, five percent of the MAPR is $366.45.  Effective 
December 2007, five percent of the MAPR is $374.90.  Effective 
December 2008, five percent of the MAPR is $397.00.  The MAPR has 
not been changed since 2008.  The Board notes that $2,256.44 
exceeds five percent in each year under consideration.  At most, 
the appellant's recurring medical expenses total $1,922.74.  

Income is counted toward the calendar year in which it is 
received.  38 C.F.R. § 3.260(a).  A proportionate income 
limitation will be established for the period from the date of 
entitlement to the end of that calendar year for the purpose of 
determining initial entitlement.  38 C.F.R. § 3.260(d).  Thus, 
the appellant's eligibility for October and November 2004 will be 
judged on a proportionate income basis.  Furthermore, the 
exclusions from income shall be excluded from countable income 
only for the 12-month annualization period in which they were 
paid.  Finally, when calculating income, fractions of a dollar 
are to be disregarded.  38 C.F.R. § 3.271(h).  

For the purpose of determining initial entitlement, or for 
resuming payments on an award which was previously discontinued, 
the monthly rate of pension payable to a beneficiary shall be 
computed by reducing the beneficiary's applicable maximum pension 
rate by the beneficiary's countable income on the effective date 
of entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273(a).  In essence, the Board subtracts the total amount of 
countable income in one year, less excluded income, from the MAPR 
for that year, then, if a positive amount remains, the rest is 
divided by twelve to determine the monthly death pension benefit.  
When a change in the MAPR occurs, the Board repeats the 
calculation with the new MAPR as the starting amount.  38 C.F.R. 
§ 3.273(b)(1).  When a change in income occurs, the MAPR will be 
reduced by the new annualized income effective on the date that 
the increased income began.  38 C.F.R. § 3.273(b)(2).  
Nonrecurring income, such as the surviving spouse benefit for the 
month of the Veteran's death, is added to the annual income rate 
for a 12 month annualization period.  38 C.F.R. § 3.273(c).

In light of the foregoing, the Board will consider October and 
November 2004, and each December 1 to November 30, in applying 
the December 2004, 2005, 2006, 2007, 2008 MAPRs.  

For October to November 2004, the record reflects that the 
appellant received SSA benefits and the surviving spouse benefit 
for the month of the Veteran's death.  Had she received SSA 
benefits for a 12 month period, her income would have been 
$8,551.  The surviving spouse benefit was $2,366.  Her total 
annualized income is $10,917.  She had two months of Medicare 
deductions, totaling $133.  These costs are annualized as 
recurring costs to determine whether the amount exceeds five 
percent of the MAPR.  Five percent was $331.  Her Medicare 
deductions would be 799.  The amount exceeding five percent of 
the MAPR is $468.  The Veteran's funeral expenses totaled $7,541, 
less the $600 VA non service-connected burial benefits.  Less 
excludable expenses, her annualized income was $2,908.  The MAPR 
was $6,634.  The amount remaining after subtracting her 
annualized income from the MAPR is $3,726.  Thus, the appellant 
was eligible for death pension benefits prior to December 1, 
2004.  

Beginning December 2004, the appellant received increased SSA 
payments of $732 and a retirement payment of $883.  Her 
annualized income thereafter was $19,380.  Also beginning 
December 1, 2004, the MAPR was increased to $6,814.  The 
appellant's medical expenses for 2005 were $5005.  Five percent 
of the MAPR was $340.  Her medical expenses exceeded the five 
percent of MAPR by $4,665.  The appellant reported no other 
excludable costs in December 2004 to December 2005.  Less her 
medical expenses, her annualized income was $14,715.  This amount 
exceeds the MAPR significantly.  

For 2005, 2006, 2007 and 2008 year, the MAPR was increased 
effective December 1, to $7,094.00, effective December 2005, to $ 
7,329.00, effective December 2006, to $ 7,498.00, effective 
December 2007, and to $7,900.00, effective December 2008.  The 
appellant's income remained steady with SSA and retirement income 
of $19,380.  The Board notes that the appellant reported that she 
receives $18,962.16 per year in SSA and pension income.  The 
appellant's income exceeds the MAPR by more than $10,000.  The 
appellant reported recurring medical expenses in the annual 
amount of $2256.  The reported medical expenses cannot offset ten 
thousand dollars in income.  The Board finds that the appellant's 
countable income exceeds the MAPR beginning December 1, 2004.  
Entitlement to death pension benefits due to countable income is 
not warranted on and after December 1, 2004.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's death pension benefits claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER


Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.

Entitlement to service-connected burial benefits is denied.

Restoration of the appellant's nonservice-connected death pension 
benefits on December 1, 2004, is denied.



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


